Order for judgment affirmed. This is an action of contract to recover from the defendant a broker’s commission on the sale of a dwelling house in Lenox. The action was referred to an auditor whose findings of facts were to be final. The auditor found that the defendant agreed to pay the plaintiff as *787a commission only the sum equal to five per cent of $17,500 if the plaintiff produced a customer able, ready and willing to purchase the premises for at least that sum. He further found that the plaintiff did produce such a customer in the person of one Brooks; that the defendant accepted Brooks as a customer; and that the sale was made to Brooks and his wife for a sum greater than $17,500, namely $18,000. He further found that the plaintiff was the predominant and effective cause of the sale by the defendant to Brooks. He further found that the defendant owed the plaintiff interest on the commission from June 28, 1954. The judge allowed a motion to enter judgment for the plaintiff on the auditor’s report. We treat this as an order for judgment and decisive of the case. Louis H. Salvage Shoe Co. v. Keith, 330 Mass. 91, 93. The defendant’s appeal from the order for judgment for the plaintiff brings the action here. G. L. c. 231, § 96. There was no error. It would serve no useful purpose to recite the subsidiary facts found by the auditor upon which he based his ultimate conclusions which were fully supported by the subsidiary findings. These conclusions required the judge to order judgment for the plaintiff. Stone v. Melbourne, 326 Mass. 372. Henderson & Beal, Inc. v. Saitz, 327 Mass. 523. Dillon v. Barnard, 328 Mass. 53, 58.
Frederick M. Myers, Jr., for the defendant.
John N. Alberti, {Henry M. Donahoe & Andrea F. Nuciforo with him,) for the plaintiff.